DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/09/2022 and 08/12/2022 have been considered by the Examiner.

Status of Claims
Claims 1-20, filed on 02/11/2022, are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell et al. (US 4,753,667; Fig. 1 shown below).

    PNG
    media_image1.png
    681
    559
    media_image1.png
    Greyscale

The overhead from the propane/propylene splitter is passed to a compressor (label 18), and is heated due to compression, and is then passed to a heat exchanger to reboil the bottoms of the splitter (label 22)—see Col 3 line 65 to Col 5 line 6.

Pertinent Prior Art Citation
The following citation(s) is/are considered pertinent prior art made of record and not relied upon. 
i)	US 2009/0120780, US 2012/0000244, and US 2018/0185766 also disclose compressing the overhead from a propane/propylene splitter and using the compressed overhead stream as a bottom’s reboiler.
Allowable Subject Matter
Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for a process and apparatus that takes a stream from the propane/propylene splitter, after compression, and uses this stream to reboil bottoms of a deethanizer, as recited in claims 2 (and 3-9), 11 (and 12-18), and 19 (and 20).
US 2008/0141712 (Fig. 2) uses a compressed overhead from a deethanizer to reboil deethanized bottoms (labels 138 and 150a). On the other hand, US 2018/0185766 (Fig. 1) discloses taking a stream from a propane/propylene splitter, after compression (labels 50a and 50b and 60c in [0041]-[0043]), and using it as an coolant for deethanizer overhead condenser (labels 16, 26 and 62). However, no references were located to teach or suggest using compressed propane/propylene splitter overhead stream as a reboiler for deethanizer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772